COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-11-00292-CV


FARUKH ASLAM                                       APPELLANT

                                     V.

TOUCHSTONE                                         APPELLEES
COMMUNICATIONS - II, LLC,
TOUCHSTONE
COMMUNICATIONS (PRIVATE)
LTD., THOMAS SLONE, MICHAEL
MEYER, TRS FAMILY, LTD., MDM
RAM, LTD., CARL CARUSO,
NEWMARK INVESTMENTS
PARTNERSHIP, LTD., FARRAH
KARMALLY, BURGUNDY
HOLDINGS, LTD., AND JOE
SERINGER


                                 ------------

        FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                 ------------

           MEMORANDUM OPINION1 AND JUDGMENT
                                 ------------


    1
     See Tex. R. App. P. 47.4.
      We have considered “Appellant's Notice of Settlement And Motion To

Dismiss Appeal.” It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      The motions to dismiss filed by appellees are denied as moot.

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: MEIER, DAUPHINOT, and WALKER, JJ.

DELIVERED: December 6, 2012




                                    2